MANAGEMENT CONSULTING AGREEMENT




THIS AGREEMENT dated effective as of the 10th day of March, 2014.




BETWEEN:

PAER TOMAS RASMUS NORLING, business person, having an address located at having
an address at 103 De Diego Avenue, Gallery Plaza North, Apartment #601, San
Juan, Puerto Rico 00911-3529




(hereinafter called the ”Consultant”)




OF THE FIRST PART




AND:

POLY SHIELD TECHNOLOGIES INC., a company incorporated under the laws of the
State of Delaware, having an address located at 428 Plaza Real, Suite 419, Boca
Raton, FL  33432   




(hereinafter called the “Company”)




OF THE SECOND PART

WHEREAS:




A.

The Consultant has acted as a director and officer of the Company since February
6, 2013 pursuant to the terms and conditions of an Employment Agreement with the
Company dated as entered into as of December 1, 2012, and as amended by that
Addendum to December 1, 2012 Employment Agreement dated effective as of December
30, 2013 (as amended, the “Employment Agreement”);




B.

Pursuant to the terms of that Technology Transfer Agreement between the
Consultant and the Company dated as of the Effective Date, the Inventor and the
Company have agreed to cancel the Employment Agreement, and each of the terms
and conditions therein, in its and their entirety; and




C.

The Company wishes to engage the Consultant as an independent consultant to
provide the services to the Company as, and subject to the terms and conditions,
set forth in this Agreement,




THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:




1.

CONSULTING SERVICES




1.1

The Company hereby engages the Consultant to provide the Consulting Services to
the Company in accordance with the terms and conditions of this Agreement and
the Consultant hereby accepts such engagement.




1.2

The Consultant agrees to act as the Chief Technical Officer of the Company,
reporting directly to the Company’s Chief Executive Officer and the Company’s
board of directors (the “Board”), and to perform the following services and
undertake the following responsibilities and duties to the Company as consulting
services, subject to the supervision and control of the Board (the "Consulting
Services"):   




(a)

Establishing the Company’s technical vision and leading all aspects of
technology development in accordance with the Company’s strategic direction and
grown objectives;




(b)

Overseeing all aspects of research and development, technology development, and
securing proprietary intellectual property rights, including patents and trade
secrets;





--------------------------------------------------------------------------------

2










(c)

Lead the Company’s strategy for technology platforms, partnerships and external
relationships as well as building and managing the Company’s technology teams;




(d)

Establishing technical standards and ensuring adherence to those standards;




(e)

Leading the Company in anticipating and reacting to major technology changes and
developing technology contingency plans;




(f)

Supervising the development of technology products and systems and facilitating
their entry to market;




(g)

Working with the Company’s executive team to assess and recommend technologies
to customers and potential customers of the Company and assisting the Company’s
marketing efforts as needed; and

 

(d)

performing such other duties and observing such instructions as may be
reasonably assigned from time to time by or on behalf of the Board in the
Consultant’s capacity as Chief Technical Officer provided such duties are within
the scope of the Company’s business and implementation of the Company’s business
plan.




1.3

The Consultant shall devote such attention and energies to the business affairs
of the Company as may be reasonably necessary for the discharge of his duties as
Chief Technical Officer, provided that, subject to the terms and conditions set
out in this Agreement, the Consultant may engage in reasonable investment,
business and other activities that do not interfere with the Consultant's
obligations hereunder.




1.4

The Consultant will at all times be an independent contractor and the Consultant
will not be deemed to be an employee of the Company.  The Consultant shall be
responsible for all taxes or deductions as required to by remitted in the
Consultant’s country of domicile.




2.

CONSULTING FEE, WARRANTS AND REIMBURSEMENT OF EXPENSES




2.1

During the Term, the Company shall pay the Consultant a consulting fee in
consideration of the provision of the Consulting Services equal to $22,500 US
per month (the "Consulting Fee").  




2.2

In addition to the Consulting Fee, the Company shall, forthwith upon execution
of this Agreement, issue to the Consultant non-transferrable share purchase
warrants (the “Warrants”) to purchase an aggregate of 10,000,000 shares of the
Company’s common stock, par value $0.001 per share, (the “Common Stock”), at an
exercise price of $1.00 per share, beginning on the date of this Agreement, and
expiring on the third (3rd) anniversary of the date of this Agreement, which
Warrants shall be issued in substantially the form, and on substantially the
same terms and conditions, as set out in Exhibit A hereto.




2.3

In addition to paying the Consulting Fee and issuing the Warrants, upon the
submission of proper vouchers and other authorizations in accordance with the
Company’s expense and reimbursement policies and procedures as may exist from
time to time, the Company will reimburse the Consultant for all normal and
reasonable travel and other specific expenses incurred by the Consultant during
the Term and in connection with the performance by the Consultant of the
Consulting Services.  




3.

TERM OF SERVICES




3.1

The Consultant shall provide the Consulting Services to the Company for a term
beginning on the date of this Agreement and continuing until the close of
business on the third (3rd) anniversary of the date of this Agreement (the
“Termination Date”), unless this Agreement is terminated earlier or extended in
accordance with the terms and conditions set forth in this Agreement (the
“Term”)  








--------------------------------------------------------------------------------

3







3.2

The Company may terminate this Agreement prior to the Termination Date:  (i) at
any time on sixty days’ prior written notice; or (ii) without prior notice upon
the occurrence of any of the following events (each an “Event of Default”):




(a)

the Consultant’s commission of an act of fraud, theft or embezzlement or other
similar willful misconduct;




(b)

the neglect or breach by the Consultant of his material obligations or
agreements under this Agreement; or




(c)

the Consultant’s refusal to follow the lawful directives of the Board,




provided that written notice of the Event of Default has been delivered to the
Consultant, and further provided the Consultant has failed to remedy such Event
of Default within ten (10) days of the date such written notice was delivered to
the Consultant.




3.3

   The Consultant may terminate this Agreement at any time prior to the
Termination Date upon sixty days’ prior written notice.




3.4

On termination of this Agreement for any reason, all rights and obligations of
each party that are expressly stated to survive termination or continue after
termination will survive termination and continue in full force and effect as
contemplated in this Agreement.




4.

PROPRIETARY INFORMATION AND DEVELOPMENTS




4.1

Confidential Information. The Consultant acknowledges and agrees that, during
the course of providing the Consulting Services to the Company, he will have
access to secret and confidential information relating to the Company (the
“Confidential Information”) and that the following restrictive covenants are
necessary to protect the interests and continued success of Company.  Except in
the course of the performance of the duties of the Consultant hereunder during
the Term in good faith for the sole and exclusive benefit of the Company and in
accordance with such confidentiality practices as may be established from time
to time by the Company, and except where required by law, the Consultant shall
not disclose any Confidential Information to any person or entity at any time
during or after the expiration or earlier termination of this Agreement.  As
used in this Agreement, Confidential Information includes, without limitation,
all information of a technical or commercial nature (such as information
consisting of research and development, patents, trademarks and copyrights and
applications thereto, formulas, codes, computer programs, software,
methodologies, processes, innovations, software tools, know-how, knowledge,
designs, drawings specifications, concepts, data, reports, techniques,
documentation, pricing, marketing plans, customer and prospect lists, trade
secrets, financial information, salaries, business affairs, suppliers, profits,
markets, sales strategies, forecasts and personnel information), whether written
or oral, relating to the Company or the business and affairs of the Company, its
customers and/or other business associates.  The term "Confidential Information"
shall not include information that (i) has been made available to the public
generally through no fault of or no breach of any duty or obligation owed by the
Consultant;  (ii) that the Company regularly gives to third parties without
restriction on use or disclosure; (iii) that is shown by documentary evidence to
have been independently developed by the Consultant after the date the
Consultant ceases to act for the Company in any capacity, without access to or
utilizing any relevant Confidential Information; or (iv) that has been received
lawfully and in good faith after the date the Consultant ceases to act for the
Company in any capacity from a third party who did not derive it from the
Company.  If the Consultant is required by law, including, without limitation,
by subpoena or civil discovery request, to disclose any Confidential
Information, the Consultant shall immediately notify the Company in writing of
the particulars of such requested disclosure and shall reasonably cooperate with
the Company in seeking a protective order prohibiting or limiting such
disclosure to the extent permitted by law.  In any event, the Consultant shall
limit its disclosure of Confidential Information to that portion of such
Confidential Information that it is legally required to disclose.








--------------------------------------------------------------------------------

4







4.2

Creations. The Consultant acknowledges and agrees that all patents, copyrights,
trademarks, service marks, trade secrets, inventions, discoveries, creations,
devices, designs, specifications, processes, techniques, methods, procedures,
analysis, know-how and other proprietary rights (including computer programs,
source codes, object codes, technical documentation, forms, protocols, manuals,
evaluation tools and methodologies), and any and all modifications, improvements
and enhancements thereof, that are conceived, developed, made or reduced to
practice by or under the direction of the Consultant (either alone or jointly
with others), including, without limitation, all patentable works created by or
under the direction of the Consultant and all copyrightable works created by or
under the direction of the Consultant as “works made for hire” under applicable
law, directly or indirectly arising from, related to or in connection with the
properties, business, operations, opportunities or prospects of the Company (or
any of its affiliates), or that are paid for by, or created at the direction of,
the Company (or any of its affiliates), at any time during the period beginning
on the date of this Agreement and ending on the date that Consultant ceases to
act as a consultant (or any similar capacity) of the Company (or any of its
affiliates) or the third anniversary of this Agreement, whichever is longer (the
“Exclusive Period”) (collectively, “Creations”), shall be and remain the sole
and exclusive property of the Company (or such affiliates).  In the event that
any Creations are not “works made for hire” under applicable law, the Consultant
shall, and hereby does, irrevocably and unconditionally assign and transfer all
rights, title and interests in and to such Creations to the Company (or such
affiliate), to the maximum extent permitted by applicable law, without further
compensation and without warranty of the Consultant other than as to a warranty
of no prior assignment of such rights, title and interests.  The Consultant
further agrees (i) to disclose promptly to the Company all Creations that are
conceived, developed, made or reduced to practice by or at the direction of the
Consultant (either alone or jointly with others), (ii) to assign all rights,
title and interests in such Creations to the Company (or its affiliate), to the
maximum extent permitted by applicable law, without further compensation and
without warranty of the Consultant other than as to a warranty of no prior
assignment of such rights, title and interests, and (iii) to execute and deliver
any and all applications, assignments or other instruments that the Company (or
its affiliate) may deem necessary or desirable in order to permit the Company
(or such affiliate), at its sole cost and expense, to perfect the assignment and
transfer all rights, title and interests in and to such Creations to the Company
(or such affiliate), and to apply for, prosecute, obtain and protect any and all
patents, copyrights, trademarks, service marks, trade secrets or other
proprietary rights in and to such Creations in the United States and foreign
countries.  




4.3

Unrelated Creations.  Subject to Sections 4.4 and 4.5, Unrelated Creations shall
not be deemed to be the property of the Company (or any its affiliates), and the
Consultant shall have no obligations to the Company with respect to such
Unrelated Creations.  “Unrelated Creations” means any patents, copyrights,
trademarks, service marks, trade secrets, inventions, discoveries, creations,
devices, designs, specifications, processes, techniques, methods, procedures,
analysis, know-how or other proprietary rights conceived, developed, made or
reduced to practice by or under the direction of the Consultant (either alone or
jointly with others) (i) at any time during the Exclusive Period that are not
directly or indirectly arising from, related or connection with the properties,
business, operations, opportunities or prospects of the Company (or any of its
affiliates), and/or that have not been paid for by, or created at the direction
of, the Company (or any of its affiliates), or (ii) at any time after the
expiration of the Exclusive Period, subject to Sections 4.4 and 4.5.




4.4

Non-Competition.  The Consultant agrees that during the period beginning on the
date of this Agreement and ending on the date that is the fifth (5th) year
anniversary of the date that the Consultant ceases to act for the Company in any
capacity whatsoever (the “Restricted Period”), the Consultant will not, directly
or indirectly, whether or not for compensation, be engaged in or have any
financial interest in any business, wherever located, competing with or which
may compete with the Company in any business that the Company is engaged in, or
that the Consultant knows or reasonably should know, that the Company intends to
engage in in each case during the Restricted Period (the “Company Business”).
 For purposes of this Agreement, the Consultant will be deemed to be "engaged in
or to have a financial interest in" a business if the Consultant is an owner,
shareholder, employee, officer, director, partner, agent, consultant, service
provider, representative, salesperson, advisor, investor, principal, joint
venturer or member of or to any Person (defined below), which is engaged in such
a business, or if the Consultant directly or indirectly receives remuneration
from or performs services for such a Person, or if a member of such Consultant's
Immediate Family (defined below) beneficially owns an equity interest, or
interest convertible into equity, in any such entity; provided, however, that
the foregoing will not prohibit the





--------------------------------------------------------------------------------

5







Consultant from owning, for the purpose of passive investment, less than 5% of
any class of securities of a publicly held corporation actively traded on a
national securities exchange, the U.S. over-the-counter securities markets or
any foreign securities exchange or market.  “Person” means any individual,
corporation, trust, association, partnership, proprietorship, joint venture or
other entity.  “Immediate Family” means an individual’s spouse or children.




4.5

Non-Solicitation / Non-Interference.  During the Restricted Period the
Consultant shall not, directly or indirectly, acting as an employee, owner,
shareholder, partner, member, joint venturer, contractor, advisor,
representative, officer, director, agent, salesperson, consultant, service
provider, advisor, investor or principal of any Person:




(a)

solicit, advise, provide or sell, directly or indirectly, any services or
products of the same or similar nature to services or products of the Company to
any client or prospective client of the Company in the Company Business.  For
purposes of this Agreement the term “prospective client” shall mean any Person
or group of associated Persons whose business the Company has solicited at any
time from the date of this Agreement to the date that the Consultant ceases to
act for the Company in any capacity whatsoever (the “Service Period”);




(b)

solicit, request or otherwise attempt to induce or influence, directly or
indirectly, any present client, distributor or supplier, or prospective client,
distributor or supplier, of the Company, or other Persons sharing a business
relationship with the Company, to cancel, limit or postpone their business with
the Company, or otherwise take action which might be to the disadvantage of the
Company; or




(c)

hire or solicit for employment, directly or indirectly, or induce or actively
attempt to influence, any employee, officer, director, agent, contractor or
other business associate of (i) the Company or (ii) of any other Person, if such
Person's primary responsibilities were related to the Company during the Service
Period to terminate his or, her employment or discontinue such person's
consultant, contractor or other business association with the Company or the
Company’s  affiliates.




4.6

Scope of Restrictive Covenants.  In the event that any of the provisions of this
Article 4 should ever be adjudicated to exceed the time, geographic, product or
service and/or other limitations permitted by applicable law in any
jurisdiction, then such provisions shall be deemed reformed in such jurisdiction
to the maximum time, geographic, product or service and/or other limitations
permitted by applicable law.  If the covenants of this Article 4 are determined
to be wholly or partially unenforceable in any jurisdiction, such determination
shall not be a bar to or in any way diminish the Company’s right to enforce such
covenants in any other jurisdiction.




4.7

Injunctive Relief.  The Consultant acknowledges and agrees that in the event of
a breach or threatened breach of the provisions of this Article 4, the Company
may suffer irreparable harm and money damages alone would not afford the Company
an adequate remedy and, therefore, the Company shall be entitled to obtain
immediate injunctive relief, including, without limitation, a temporary
restraining order and a preliminary and permanent injunction, in any court of
competent jurisdiction (without being obligated to post a bond or other
collateral) restraining the Consultant from such breach or threatened breach of
the restrictive covenants contained in this Article 4.  Nothing in this Section
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach, including, without
limitation, the recovery of monetary damages from the Consultant.




5.

PARTIES BENEFITED; ASSIGNMENTS




5.1

This Agreement shall be binding upon, and inure to the benefit of, the
Consultant, his heirs and his personal representative or representatives, and
upon the Company and its successors and assigns. Neither this Agreement nor any
rights or obligations hereunder may be assigned by the Consultant.








--------------------------------------------------------------------------------

6







6.

NOTICES




6.1

Any notice required or permitted by this Agreement shall be in writing, sent by
registered or certified mail, return receipt requested, or by overnight courier,
addressed to the Board and the Company at its then principal office, or to the
Consultant at the address set forth in the preamble, as the case may be, or to
such other address or addresses as any party hereto may from time to time
specify in writing for the purpose in a notice given to the other parties in
compliance with this Section 6.  Notices shall be deemed given when delivered.




7.

GOVERNING LAW




7.1

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware and each party hereto adjourns to the jurisdiction of the
courts of the State of Delaware.




8.

REPRESENTATIONS AND WARRANTIES




8.1

The Consultant represents and warrants to the Company that (a) the Consultant is
under no contractual or other restriction which is inconsistent with the
execution of this Agreement, the performance of his duties hereunder or other
rights of Company hereunder, and (b) the Consultant is under no physical or
mental disability that would hinder the performance of his duties under this
Agreement.




9.

MISCELLANEOUS




9.1

This Agreement contains the entire agreement of the parties relating to the
subject matter hereof.




9.2

This Agreement supersedes any prior written or oral agreements or understandings
between the parties relating to the subject matter hereof.




9.3

No modification or amendment of this Agreement shall be valid unless in writing
and signed by or on behalf of the parties hereto.




9.4

A waiver of the breach of any term or condition of this Agreement shall not be
deemed to constitute a waiver of any subsequent breach of the same or any other
term or condition.




9.5

This Agreement is intended to be performed in accordance with, and only to the
extent permitted by, all applicable laws, ordinances, rules and regulations. If
any provision of this Agreement, or the application thereof to any person or
circumstance, shall, for any reason and to any extent, be held invalid or
unenforceable, such invalidity and unenforceability shall not affect the
remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.




9.6

The headings in this Agreement are inserted for convenience of reference only
and shall not be a part of or control or affect the meaning of any provision
hereof.




9.7

The Consultant acknowledges and agrees that O'Neill Law Corporation has acted
solely as legal counsel for the Company and that the Consultant has been advised
to obtain independent legal advice prior to execution of this Agreement.







-- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK --























--------------------------------------------------------------------------------







9.8

This Agreement may be executed in one or more counter-parts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.




IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.







/s/ Paer Tomas Rasmus Norling

PAER TOMAS RASMUS NORLING







POLY SHIELD TECHNOLOGIES INC.

by its authorized signatory:







/s/ Brad Eckenweiler

Brad Eckenweiler, Chief Executive Officer


































































 













































































































--------------------------------------------------------------------------------

Exhibit A




TO THE MANAGEMENT CONSULTING AGREEMENT BETWEEN

PAER TOMAS RASMUS NORLING AND POLY SHIELD TECHNOLOGIES INC.




FORM OF WARRANT




THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS, AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.




THIS WARRANT MAY ONLY BE EXERCISED BY A PERSON WHO QUALIFIES AS AN “ACCREDITED
INVESTOR” PURSUANT TO RULE 501 OF REGULATION D OF THE SECURITIES ACT.




POLY SHIELD TECHNOLOGIES INC.

A DELAWARE CORPORATION




NON-TRANSFERRABLE COMMON STOCK PURCHASE

WARRANT CERTIFICATE NUMBER










1.

Issuance




THIS IS TO CERTIFY THAT, for value received, PAER THOMAS RASMUS NORLING of 103
De Diego Avenue, Gallery Plaza North, Apartment #601, San Juan, Puerto Rico
00911-3529  (the “Holder”), shall have the right to purchase from POLY SHIELD
TECHNOLOGIES INC., a Delaware  corporation (the “Company”), TEN MILLION
(10,000,000) fully paid and non-assessable shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”) at any time until 5:00 P.M.,
Pacific time, on the [Insert Expiration Day]  day of [Insert Expiration Month],
[Insert Expiration Year], subject to earlier termination as set forth herein
(the “Expiration Date”) at an exercise price of $1.00 per share (the "Exercise
Price"), subject to further adjustments as set forth herein.  The shares of
Common Stock issuable upon exercise of this Warrant are hereinafter referred to
as the “Warrant Shares.”

 

2.

Terms Subject to Consulting Agreement




This Warrant is subject to the terms and conditions set out in that Management
Consulting Agreement between the Company and Paer Tomas Rasmus Norling (the
“Consultant”) entered into as of the 10th day of March, 2014, as may be amended
from time to time by the parties thereto (the “Consulting Agreement”), which
terms and conditions are incorporated by reference herein.  




The Holder’s right to exercise this Warrant shall terminate on the earliest of
the following dates:




(a)

The Expiration Date;




(b)

Subject to subsections (c) below, the date which is ninety (90) days from the
date on which the Consultant ceases to act as a consultant of the Company or any
subsidiary of the Company; and








--------------------------------------------------------------------------------

Exhibit A to the Management Consulting Agreement between

Paer Tomas Rasmus Norling and Poly Shield Technologies Inc.

9

POLY SHIELD TECHNOLOGIES

Non-Transferrable Common Stock Purchase

Warrant Certificate







(c)

In the event of the termination of the Consultant as a consultant of the Company
or any subsidiary of the Company as a result of an Event of Default (as that
term is defined in the Consulting Agreement), the date which is thirty (30) days
from the date on which the Consultant ceases to act as a consultant of the
Company or any subsidiary of the Company;




Notwithstanding the foregoing, the Consultant will be deemed not to have ceased
to act as a consultant of the Company or any subsidiary of the Company (the
“Original Position”) if the Consultant continues to act as an employee, officer,
director or consultant of the Company or a subsidiary of the Company in some
other capacity immediately upon ceasing to act in the Original Position.




3.

Warrant Non-Transferrable




This Warrant shall be not be transferrable except with the prior written consent
of the Company (which consent may be withheld or delayed for any or no reason as
determined by the Company in its sole and absolute discretion).  




4.

Exercise of Warrants




This Warrant is exercisable in whole or in partial allotments of no less than
1,000 Warrant Shares at the Exercise Price per Warrant Share payable hereunder,
payable in cash or by certified or official bank check.  Upon surrender of this
Warrant Certificate with the annexed Notice of Exercise Form duly executed,
together with payment of the Exercise Price for the Warrant Shares purchased,
the Holder shall be entitled to receive a certificate or certificates for the
Warrant Shares so purchased.  No fractional shares shall be issued in connection
with any exercise of this Warrant.  In lieu of the issuance of any fractional
share, the Company shall round up or down the fractional amount to the nearest
whole number.  In the event that the Warrant Shares exercised shall be less than
the total number of Warrant Shares issuable as set forth above, the Company will
issue a replacement Warrant Certificate to the Holder for the balance of the
Warrant Shares so issuable.




5.

Cashless Exercise Right




The Holder of this Warrant may elect to exercise this Warrant by means of a
“cashless exercise” (the “Cashless Exercise Right”) in which the Holder shall,
upon surrender of this Warrant Certificate with the annexed Notice of Exercise
Form duly executed, be entitled to receive that number of Warrant Shares as is
equal to the number obtained by the following formula:




(A-B)C

A




Where:




A =

If the Common Stock is listed or quoted on a national securities exchange, the
OTC Bulletin Board or the OTCQB or OTCQX market tiers of the inter-dealer
quotation system maintained by OTC Markets Group Inc. (or any successors to the
forgoing), the volume weighted average price of the Common Stock for the trading
day immediately preceding the date of exercise;  if the Common Stock is not so
listed or quoted, but the Common Stock is quoted on the OTC Pink market tier of
the electronic inter-dealer quotation system maintained by OTC Markets Group
Inc. (or any successor to the forgoing), the closing bid price per share for the
Common Stock for the  trading day immediately preceding the date of exercise;
and if the Common Stock is not so listed, quoted or reported, the fair market
value per share of the Common Stock on the date of exercise, as determined by an
independent appraiser selected in good faith by the Lender and reasonably
acceptable to the Company (the fees and expenses of which shall be paid by the
Company).




B = the Exercise Price.








--------------------------------------------------------------------------------

Exhibit A to the Management Consulting Agreement between

Paer Tomas Rasmus Norling and Poly Shield Technologies Inc.

10

POLY SHIELD TECHNOLOGIES

Non-Transferrable Common Stock Purchase

Warrant Certificate







C =

the number of Warrant Shares that the Holder would otherwise be entitled to upon
exercise of the Warrants had it had it elected to pay the Exercise Price in
cash.




Notwithstanding the forgoing, the Holder’s right to exercise the Cashless
Exercise Right shall be limited such that the total number of shares issuable
upon the exercise of any or all Warrants issued pursuant to the Consulting
Agreement by way of the Cashless Exercise Rights shall be 5,000,000 Warrant
Shares, whether or not such Cashless Exercise Rights were exercised by the
Holder or by another holder of Warrants issued pursuant to the Consulting
Agreement.  By way of example, if holders of Warrants issued pursuant to the
Consulting Agreement other than the Holder exercise the Cashless Exercise Rights
attached to such Warrants for an aggregate total of 5,000,000 shares of Common
Stock, the Holder shall not be entitled to exercise the Cashless Exercise Rights
in respect of this Warrant.




6.

Adjustment to Exercise Price for Stock Dividends, Stock Splits,
Reclassifications, Mergers, Etc.  




The Exercise Price and the number of  Warrant Shares which can be purchased by
the Holder upon the exercise of this Warrant shall be subject to adjustment in
the events and in the following manner:




(1)

If the Company (i) subdivides its then outstanding shares of Common Stock into a
larger number of shares by way of any stock split, stock dividend,
recapitalization or similar transaction, (ii) combines its then outstanding
shares of Common Stock into a smaller number of shares of Common Stock by way of
combination, reverse stock split, share consolidation or similar transaction, or
(iii) pays or issues a stock dividend on its then outstanding shares of Common
Stock or otherwise makes a distribution of its Common Stock that is payable or
issuable in shares of Common Stock, the Exercise Price shall be adjusted to an
amount equal to the product of the Exercise Price in effect immediately prior to
such transaction, multiplied by a fraction, the numerator of which shall be the
number of shares of Common Stock outstanding immediately prior to such
transaction, and the denominator of which shall be the number of shares of
Common Stock outstanding immediately after such transaction;




(2)

If the Company reclassifies its Common Stock (other than a change in par value
or a subdivision or combination as provided for in Paragraph 6(1) above), or the
Company enters into any reorganization, consolidation or merger of the Company
with or into another corporation or entity (other than a merger or
reorganization with respect to which the Company is the continuing corporation
and which does not result in any reclassification of any class of common capital
stock of the Company), or a transfer of all or substantially all of the assets
of the Company, or the payment of a liquidating distribution then, as part of
any such reorganization, reclassification, consolidation, merger, sale or
liquidating distribution, lawful provision shall be made so that the Warrants
will be assumed by the surviving or transferee entity and the holder of the
Warrants shall have the right thereafter to receive upon the exercise thereof,
the kind and amount of shares of stock or other securities or property, and in
such proportion as adjusted, which the Holder would have been entitled to
receive if, immediately prior to any such reorganization, reclassification,
consolidation, merger, sale or liquidating distribution, as the case may be, the
Holder had held the number of shares of common capital stock of the Company that
were then purchasable upon the exercise of the Warrants. In any such case,
appropriate adjustment (as reasonably determined by the Board of Directors of
the Company) shall be made in the application of the provisions set forth herein
with respect to the rights and interests thereafter of the holder of the
Warrants such that the provisions of this Warrant (including provisions with
respect to the Exercise Price) shall thereafter be applicable, as nearly as is
reasonably practicable, in relation to any shares of stock or other securities
or property thereafter deliverable upon the exercise of the Warrants; and




(3)

The adjustments provided for herein in the subscription rights represented by
this Warrant are cumulative.








--------------------------------------------------------------------------------

Exhibit A to the Management Consulting Agreement between

Paer Tomas Rasmus Norling and Poly Shield Technologies Inc.

11

POLY SHIELD TECHNOLOGIES

Non-Transferrable Common Stock Purchase

Warrant Certificate







7.

 Reservation of Shares




The Company hereby agrees that at all times during the term of this Warrant
there shall be reserved for issuance upon exercise of this Warrant such number
of shares of Common Stock as shall be required for issuance of the Warrant
Shares upon exercise of this Warrant.




8.

Mutilation or Loss of Warrant




Upon receipt by the Company of evidence satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and (in the case of loss, theft or
destruction) receipt of reasonably satisfactory indemnification, and (in the
case of mutilation) upon surrender and cancellation of this Warrant, the Company
will execute and deliver a new Warrant of like tenor and date and any such lost,
stolen, destroyed or mutilated Warrant shall thereupon become void.




9.

Rights of the Holder




The Holder shall not, by virtue hereof, be entitled to any rights of a
stockholder in the Company, either at law or equity, and the rights of the
Holder are limited to those expressed in this Warrant and are not enforceable
against the Company except to the extent set forth herein.




10.

US Securities Matters




This Warrant and the Warrant Shares have not been registered under the
Securities Act of 1933, as amended, (the “Securities Act”) and have been issued
to the Holder for investment purposes and not with a view to the distribution of
either the Warrant or the Warrant Shares.  Each certificate for the Warrant, the
Warrant Shares and any other security issued or issuable upon exercise of this
Warrant shall contain a legend on the face thereof, in form and substance
satisfactory to counsel for the Company, setting forth the restrictions on
transfer contained in this Section. The Holder understands that this Warrant and
the Warrant Shares constitute “restricted securities” as defined in Rule 144.
 By acceptance of this certificate, the Holder acknowledges and agrees that:




(1)

The Holder is acquiring this Warrant and the Warrant Shares for its own account
for investment, with no present intention of dividing its interest with others
or of reselling or otherwise disposing of all or any portion of the same;




(2)

The Holder does not intend any sale of this Warrant or the Warrant Shares either
currently or after the passage of a fixed or determinable period of time or upon
the occurrence or non-occurrence of any predetermined event or circumstance;




(3)

The Holder has no present or contemplated agreement, undertaking, arrangement,
obligation, indebtedness or commitment providing for or which is likely to
compel a disposition of this Warrant or the Warrant Shares;




(4)

The Holder is not aware of any circumstances presently in existence which are
likely in the future to prompt a disposition of this Warrant or the Warrant
Shares;




(5)

This Warrant and the Warrant Shares were offered to the Holder in direct
communication between the Holder and the Company and not through any
advertisement of any kind; and




(6)

The Holder has the financial means to bear the economic risk of the investment
which it hereby agrees to make.








--------------------------------------------------------------------------------

Exhibit A to the Management Consulting Agreement between

Paer Tomas Rasmus Norling and Poly Shield Technologies Inc.

12

POLY SHIELD TECHNOLOGIES

Non-Transferrable Common Stock Purchase

Warrant Certificate







All certificates representing the Warrant Shares will be endorsed with a legend
substantially as follows:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”




In addition, the Holder will comply with all other applicable securities
legislation in addition to the Securities Act to which the Holder is subject in
selling or transferring any Warrants or Warrant Shares and the Company may
refuse to register any sale or transfer not in compliance with such other
securities legislation.




THIS WARRANT MAY ONLY BE EXERCISED BY A PERSON WHO QUALIFIES AS AN “ACCREDITED
INVESTOR” PURSUANT TO RULE 501 OF REGULATION D OF THE SECURITIES ACT.




11.

Canadian Securities Matters




By acceptance of this certificate, the Holder acknowledges and agrees that the
Company is an “OTC reporting issuer” as that term is defined in MI 51-105, and
that the Warrant Shares will be, issued and sold pursuant to exemptions from the
prospectus requirements of applicable Canadian securities laws.  The Holder
further acknowledges and agrees that the Warrants and the Warrant Shares may not
be traded in or from a jurisdiction in Canada unless such trade is made in
accordance with the provisions of MI 51-105, the Holder will, and will cause its
Affiliates to, comply with such conditions in making any trade of the Warrants
or Warrant Shares in or from a jurisdiction in Canada and the Company will
refuse to register any transfer of the Warrants or Warrant Shares made in
connection with a trade of such securities in or from a jurisdiction in Canada
and not made in accordance with the provisions of MI 51-105.  Notwithstanding
the generality of the forgoing, as of the date hereof, MI 51-105 generally
provides that securities may not be traded in or from a jurisdiction in Canada
unless the following conditions have been met:




(a)

A four month period has passed from the later of (i) the date that the Company
distributed the securities, and (ii) the date the securities were distributed by
a control person of the Company;




(b)

If the person trading the Securities is a control person of the Company, such
person has held the securities for at least 6 months;




(c)

The number of securities that the person proposes to trade, plus the number of
securities of the same class that such person has traded in the preceding 12
months, does not exceed 5% of the Company’s outstanding securities of the same
class;




(d)

The trade is made through an investment dealer registered in a jurisdiction in
Canada;




(e)

The investment dealer executes the trade through any of the over-the-counter
markets in the United States;




(f)

There has been no unusual effort made to prepare the market or create a demand
for the securities;




(i)

No extraordinary commission or other consideration is paid to a person for the
trade;




(g)

If the person trading the securities is an insider of the Company, the person
reasonably believes that the Company is not in default of securities
legislation; and





--------------------------------------------------------------------------------

Exhibit A to the Management Consulting Agreement between

Paer Tomas Rasmus Norling and Poly Shield Technologies Inc.

13

POLY SHIELD TECHNOLOGIES

Non-Transferrable Common Stock Purchase

Warrant Certificate










(h)

All certificates representing the securities bear the Canadian restrictive
legend set out in Section 13(1) of MI 51-105.




By acceptance of this certificate, the Holder represents and warrants to the
Company that it is a resident of the jurisdiction set forth in the Holder’s
address above, that it does not presently intend to trade the Warrants or the
Warrant Shares in or from a jurisdiction in Canada.  If, after the date hereof,
the Holder does intend to trade the Warrants or Warrant Shares in or from a
jurisdiction in Canada, it will, prior to any such trade, re-submit all
certificates representing the Shares to the Corporation for purposes of having
the legend set out in Section 13(1) of MI 51-105 endorsed on such certificates.




12.

Payment of Taxes




The Company shall not be required to pay any tax or other charge imposed in
connection with the exercise of this Warrant or a permissible transfer involved
in the issuance of any certificate for shares issuable under this Warrant in the
name other than that of the Holder, and in any such case, the Company shall not
be required to issue or deliver any stock certificate until such tax or other
charge has been paid or it has been established to the Company’s satisfaction
that no such tax or other charge is due.




13.

Notices




Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon, (a) by personal delivery or telecopy, or (ii)
one business day after deposit with a nationally recognized overnight delivery
service such as Federal Express, with postage and fees prepaid, addressed to
each of the other parties thereunto entitled at the following addresses, or at
such other addresses as a party may designate by written notice to each of the
other parties hereto.




COMPANY:    

POLY SHIELD TECHNOLOGIES INC.

Attention: Chief Financial Officer

428 Plaza Real, Suite 419

Boca Raton, Florida 33432




Tel: 800-648-4287




With a copy to:

POLY SHIELD TECHNOLOGIES INC.

Attention: Chief Financial Officer

c/o 789 West Pender Street, Suite 810

Vancouver, British Columbia

Canada  V6C 1H2




HOLDER:

At the address set forth above.




14.

Governing Law




This Warrant shall be deemed to be a contract made under the laws of the State
of Florida and for all purposes shall be governed by and construed in accordance
with the laws of the State of Florida applicable to contracts to be made and
performed entirely within the State of Florida.











--------------------------------------------------------------------------------

Exhibit A to the Management Consulting Agreement between

Paer Tomas Rasmus Norling and Poly Shield Technologies Inc.

14

POLY SHIELD TECHNOLOGIES

Non-Transferrable Common Stock Purchase

Warrant Certificate










IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered by its duly authorized officer.




POLY SHIELD TECHNOLOGIES INC.

by its authorized signatory:




By: ______________________________




Name: ___________________________




Title: ____________________________












































 













































































--------------------------------------------------------------------------------

Exhibit A to the Management Consulting Agreement between

Paer Tomas Rasmus Norling and Poly Shield Technologies Inc.







NOTICE OF EXERCISE FORM




TO:

POLY SHIELD TECHNOLOGIES INC.

A Delaware corporation (the “Company”)




Dear Sirs:




The undersigned (the “Subscriber”) hereby exercises the right to purchase and
hereby subscribes for




_________________________________________

(Insert No. of Shares)

shares (the “Warrant Shares”) of the common stock, par value $0.001 per share
(the “Common Stock”) of POLY SHIELD TECHNOLOGIES INC. referred to in the
Non-Transferrable Common Stock Purchase Warrant Certificate  surrendered
herewith according to the terms and conditions thereof and (check one):




[   ]  

herewith makes payment by cash, certified check or bank draft of the purchase
price in full for the Warrant Shares in accordance with the Warrant; or




[   ]

hereby notifies the Corporation that it is exercising the cashless exercise
rights provided in the Warrant. (NOTE:  On exercise of the cashless exercise
rights set out in the Warrant, the Subscriber shall not be entitled to that
number of Warrant Shares set out above, but shall instead be entitled to that
number of Warrant Shares resulting from the formula set out in Section 5 of the
Warrant Certificate, with “C” being the number of Warrant Shares set out above.)




Please issue a certificate for the shares being purchased as follows in the name
of the Subscriber:




NAME:

 

 

(Please Print)

ADDRESS:

 













The Subscriber represents and warrants to the Company that:




(a)

The Subscriber is an “accredited investor” as that term is defined in Rule 501
of Regulation D of the Securities Act of 1933 (the “Securities Act”)




(b)

The Subscriber has not offered or sold the Warrant Shares within the meaning of
the Securities Act;




(c)

The Subscriber is acquiring the Warrant Shares for its own account for
investment purposes, with no present intention of dividing its interest with
others or of reselling or otherwise disposing of all or any portion of the same;




(d)

The Subscriber does not intend any sale of the Warrant Shares either currently
or after the passage of a fixed or determinable period of time or upon the
occurrence or non-occurrence of any predetermined event or circumstance;




(e)

The Subscriber has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the Warrant Shares;




(f)

The Subscriber is not aware of any circumstances presently in existence which
are likely in the future to prompt a disposition of the Warrant Shares;




(g)

The Warrant Shares were offered to the Subscriber in direct communication
between the Subscriber and the Company and not through any advertisement of any
kind;




(h)

The Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make;








--------------------------------------------------------------------------------

Exhibit A to the Management Consulting Agreement between

Paer Tomas Rasmus Norling and Poly Shield Technologies Inc.







(i)

This subscription form will also confirm the Subscriber’s agreement as follows:




(i)

the Warrant Shares have not been registered under the Securities Act or
applicable state “Blue Sky” laws and, therefore, the Warrant Shares may not be
resold, transferred or hypothecated except pursuant to an effective registration
statement under the Securities Act and any applicable state “Blue Sky” laws, or
an opinion of counsel satisfactory to the Company to the effect that such
registration is not necessary.  The Company will refuse to register any sale or
transfer of the Warrant Shares not made in compliance with the Securities Act or
any other applicable securities laws.




(ii)

Only the Company can take action to register the Warrant Shares under the
Securities Act or applicable state securities law or to comply with the
requirements for an exemption under the Securities Act or applicable state
securities law.




(iii)

The certificates representing the Warrant Shares will be endorsed with a legend
substantially as follows:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”




(j)

The Subscriber acknowledges and agrees that the Company is an “OTC reporting
issuer” as that term is defined in Canadian Multilateral Instrument MI 51-105 –
Issuers Quoted in the U.S. Over-the-Counter Markets of the Canadian Securities
Administrators (“MI 51-105”), and that the Warrant Shares will be, issued and
sold pursuant to exemptions from the prospectus requirements of applicable
Canadian securities laws.  The Subscriber further acknowledges and agrees that
the  Warrant Shares may not be traded in or from a jurisdiction in Canada unless
such trade is made in accordance with the provisions of MI 51-105, the
Subscriber comply with such conditions in making any trade of the Warrant Shares
in or from a jurisdiction in Canada and the Company will refuse to register any
transfer of the Warrant Shares made in connection with a trade of such
securities in or from a jurisdiction in Canada and not made in accordance with
the provisions of MI 51-105.  




(k)

The Subscriber represents and warrants to the Company that it is a resident of
the jurisdiction set forth in the address provided below, that it does not
presently intend to trade the Warrant Shares in or from a jurisdiction in
Canada.  If, after the date hereof, the Subscriber does intend to trade the
Warrant Shares in or from a jurisdiction in Canada, it will, prior to any such
trade, re-submit all certificates representing the Shares to the Corporation for
purposes of having the legend set out in Section 13(1) of MI 51-105 endorsed on
such certificates.




Please deliver a warrant certificate in respect of the common shares referred to
in the warrant certificate surrendered herewith but not presently subscribed
for, to the Subscriber.




DATED this            day of
                                                           ,          .




Signature of Subscriber:







Name of Subscriber:

 




Address of Subscriber:

 

















16





